473 F.2d 1386
UNITED STATES of America, Appellee,v.Robert SANCHEZ, Appellant.
No. 73-1142.
United States Court of Appeals,Ninth Circuit.
March 9, 1973.

Order Revoking Bail and Assessing Second Penalty.
David Unrot, pro se.
Before CHAMBERS, KOELSCH, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Counsel David Unrot under the provisions of Rule 46(c), Federal Rules of Appellate Procedure, is assessed as a penalty the personal obligation of supplying the reporter's transcript (and the number of copies required by the rules for a criminal appeal) of the trial to the clerk of this court within 28 days from the date of filing this order.


2
The said Unrot is relieved as counsel of record.


3
Sanchez or new counsel may move within 21 days for a rehearing on the order of dismissal heretofore entered.


4
Bail is revoked effective now.